Citation Nr: 1729126	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  13-11 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for fracture of the left zygomatic arch.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1965 to March 1969.  His decorations include the Vietnam Service Medal with one silver star.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In October 2013, the Veteran presented testimony before the undersigned Veterans Law Judge.  A hearing transcript is of record.  In March 2015, the Board remanded the claim for further development.  It is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board apologizes for the delay, but additional development is necessary prior to appellate review.  

The Veteran presented for VA examinations in March 2010 and July 2015.  These examinations are not adequate under the provisions of the recent case Correia v. McDonald, 28 Vet. App. 158 (2016).  In this decision, the Court of Appeals for Veterans Claims determined that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Accordingly, remand is necessary for an examination consistent with the requirements set forth by Correia.  Updated treatment records should also be obtained on remand.



Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment notes.

2.  With any necessary assistance from the Veteran, obtain any outstanding relevant private treatment records, to include any additional records from the civilian dentist who examined him in September 2015.

3.  Then schedule the Veteran for a VA examination to determine the current severity of his residuals of a fracture of the left zygomatic arch.  All indicated tests and studies should be conducted, and all findings reported in detail, to include the following:

(a) Full range of motion testing must be performed where possible.  The joints involved should be tested in (a) active motion, (b) passive motion, (c) weight-bearing, and (d) nonweight-bearing.  The examiner should also provide an opinion as to the range of motion throughout the appeal period (since January 2010) in (a) active motion, (b) passive motion, (c) weight-bearing, and (d) nonweight-bearing.  If the examiner is unable to conduct the required testing (e.g., not medically possible) or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

(b) The examiner should describe any history of flare-ups as well as pain, weakened movement, excess fatigability, and incoordination present.  If possible, the examiner should express any functional loss in terms of additional degrees of limited motion.

(c) The examiner should also describe all manifestations and residuals of the Veteran's disability, to include opinions as to whether the Veteran's noted headaches (see June 2011 VA treatment record), vertigo (see November 2008 and treatment record), and bleeding out of his ear (see October 2013 statement from the Veteran's spouse) is at least as likely as not (50 percent or greater probability) (1) proximately due to or (2) aggravated (worsened) by the residuals of a fracture of the left zygomatic arch.  The examiner must determine severity of any such manifestations and residuals identified.

4.  After completing the above development and any other additional development deemed appropriate, readjudicate the issue on appeal, to include the Veteran's potential entitlement to separate compensable ratings for any headaches, vertigo, or other disabilities identified as due to the fracture of the left zygomatic arch.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

